DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-7, 9, 10, 14, 15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinotto et al. (2014/0311833).
Re: claim 2, Martinotto shows a method of measuring residual braking torque applied by a brake pad 1 to a brake rotor 3 of a vehicle, as in the present invention, the method comprising:
detecting, using a force sensor 15 on the brake pad, braking force applied by the brake pad to the brake rotor;
outputting, from the force sensor to a processor 22, signals indicating the braking force; and
detecting, with the processor and using the signals indicating the braking force, a peak within a frequency spectrum of the signals provided by the force sensor, wherein 
determining, with the processor and based on the detecting, the residual braking torque applied by the brake pad to the brake rotor, see paragraph [0013].
Re: claim 3, Martinotto shows the braking force comprises at least one of shear force and pressure applied by the brake pad to the brake rotor, see para. [0060].
Re: claim 4, Martinotto shows the peak is associated with the presence and intensity of the residual braking torque applied by the brake pad to the brake rotor, see para. [0013].
Re: claim 5, Martinotto shows determining the residual braking torque further comprises converting the residual braking torque indicator using a calibration curve, the calibration curve comprising a relationship between residual torque indicators and residual braking torque, see para. [0013] and [0005].
Re: claim 6, Martinotto shows the residual braking torque is determined based on empirical test data of measured residual braking torque, see para. [0005].
Re: claim 7, Martinotto shows a device for measuring residual braking torque applied by a brake pad to a brake rotor of a vehicle, as in the present invention, the device comprising:
a force sensor 15 positioned on the brake pad 1, the force sensor configured to output signals indicating at least one of shear force and pressure applied by the brake pad to the brake rotor, see para. [0060]; and
an electrical circuit 18 connecting the force sensor to an electronic control unit 22, the electronic control unit configured to receive the signals from the force sensor, wherein the electronic control unit is configured to:

convert the residual braking torque indicator using a calibration curve, the calibration curve comprising a relationship between residual torque indicators and residual braking torque, see para. [0005], [0013]; and
determine a measurement of the residual braking torque applied by the brake pad to the brake rotor, see para. [0005].
Re: claim 9, Martinotto shows the electronic control unit 22 is configured to perform an analysis based on at least one of frequency and time, see para. [0013].
Re: claim 10, Martinotto shows the electronic control unit is configured to determine, the residual braking torque based on the frequency spectrum of the signals provided by the force sensor, see para. [0022].
Re: claim 14, Martinotto shows the electronic control unit further comprises at least one friction material wear indicator, see para. [0072].
Re: claim 15, Martinotto shows a connector 16 is integrated into the brake pad, and the connector is connected to the electrical circuit 18 and the electronic control unit 22 via an electric cable 19.
Re: claim 17, Martinotto shows a system for measuring residual braking torque in a vehicle, as in the present invention, the system comprising:
a sensorized brake pad 1 configured to apply braking force to a brake rotor 3, the sensorized brake pad comprising:

a friction material 14 attached to the support element; and a force sensor 15 positioned between the support element and the friction material, the force sensor configured to transmit signals corresponding to a braking force on the wheel, wherein the force sensor comprises at least one of a shear force sensor and a pressure sensor, see para. [0060]; and
a computing system 22 comprising a processor and a non-transitory storage, the computing system configured to:
receive the signals from the sensorized brake pad via cable 19;
determine, using the signals from the sensorized brake pad, a residual torque indicator that indirectly indicates the residual braking torque applied by the brake pad to the brake rotor, without direct measurement of the residual braking torque, see para. [0003], [0022], [0023];
reference a calibration curve comprising a relationship between residual torque indicators and residual braking torque, see para. [0005]; and
convert, using the calibration curve, the residual braking torque indicator to residual braking torque; and determine the residual braking torque applied by the sensorized brake pad to the brake rotor, see para. [0013].
Re: claim 18, Martinotto shows the computing system is further configured to activate an alarm in response to the residual braking torque on the wheel exceeding a threshold value, see para. [0023].
Re: claim 19, Martinotto shows the computing system comprises an electronic control unit 22 onboard the vehicle.

Re: claim 21, Martinotto shows the residual braking torque is determined based on empirical test data of measured residual braking torque, see para. [0005].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martinotto et al. (2014/0311833).
Re: claim 8, the claimed range is considered to be engineering design criteria. Martinotto teaches that the sensor can sense when the pad “touch” the disc in paragraph [0003]. It would have been obvious to one of ordinary skill in the art at the time of filing to have selected a range of torque values to ensure the proper measurements for sensing an abnormal condition in the device of Martinotto.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Martinotto et al. (2014/0311833) in view of Eden (9,353,815).
Re: claim 16, Martinotto shows a connector 16 is integrated into the brake pad, and the connector is connected to the electrical circuit to communicate with at least one vehicle on board computer via at least one dedicated communication system in figure 1.  Martinotto lacks a wireless transmission module.  Eden is cited to teach a wireless data .

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 2/25/21 have been fully considered.
Applicant argues that Martinotto does not show an indirect measurement of the residual braking torque.  Martinotto states in paragraph [0023] that if the braking system has not been activated but the CPU receives a signal from one of the sensors, this indicates that the brake pad is “touching” the rotor.  In order words, the residual braking torque is determined using signals from the sensor detecting a braking force without a braking command.  This is similar to Applicant’s method wherein, a peak (such as a brake force) is reported from one of the sensors.  It is concluded that Martinotto shows the method of measuring residual braking torque as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657